BEATTY, C. J., dissenting.
I dissent. The first section of the act of March 31, 1891 (Stats. 1891, p. 195), reads as follows: “Every corporation doing business in this state shall pay the mechanics and laborers employed by it the wages earned by and due them, weekly or monthly, on such day in each week or month as shall be selected by said corporation.”
No rule of statutory construction is more firmly established than this: that if an act of the legislature is open to two constructions, one of which harmonizes with the constitution and the other does not, the latter must be rejected. Now, whatever may be the more obvious meaning of the section above quoted, regarded by itself and without reference to the constitutional limitations upon the power of the legislature, it cannot be denied that, without doing violence to the language employed, it may be held to mean simply this: that every corporation employing laborers and mechanics is required to establish a regular pay day in each week or in each month, as it may elect, and on that day to pay all wages then earned and due, no matter what the term of employment. No reason can be given for rejecting this construction, except that in two cases formerly decided the law was otherwise construed. But in those cases the point here presented was not raised or considered. If it had been foreseen that the construction then adopted would have the result of nullifying the law, there can be no doubt that it would have been rejected in favor of the construction above suggested, which has always seemed to me the more reasonable of the two. Now that our attention is called to this unforeseen consequence of our former decision, it is not too late, in my opinion, to rectify the error.